

113 HR 3888 IH: New Chance for a New Start in Life Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3888IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Ms. Jackson Lee (for herself, Mr. Cohen, Ms. Lee of California, Mr. Castro of Texas, Mr. Hinojosa, Mr. Carson of Indiana, Mr. Danny K. Davis of Illinois, Mr. Kildee, Mr. Larson of Connecticut, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Labor to make grants to States, units of local government, and Indian tribes to carry out employment training programs to assist long-term unemployed job hunters obtain the skills and training to reenter the workforce and fill jobs in high-growth sectors of the economy.1.Short titleThis Act may be cited as the New Chance for a New Start in Life Act of 2014.2.FindingsCongress finds that—(1)according to the Bureau of Labor Statistics, in December 2013, the number of long-term unemployed job hunters, persons jobless for 27 weeks or more, exceeded 3.9 million, which constitutes approximately 37.7 percent of the unemployed, among the highest rates in recent history;(2)the Bureau of Labor Statistics also estimates that the health care and social assistance sectors will account for almost a third of the projected job growth from 2012 to 2022 and that employment in the construction sector is expected to see a large increase, while still not reaching levels the Great Recession of 2007, and that manufacturing is projected to experience a slight decline in employment over the projection period; and(3)reducing the number of persons in long-term unemployed status by providing training opportunities to obtain the skills needed to fill the jobs in the employment sectors predicted to experience the greatest rates of growth is an important national goal.3.Compensated employment training grants(a)AuthorizationSubject to the availability of appropriations for such funds, the Secretary of Labor shall make grants to States, units of local government, and Indian tribes to carry out the activities described in subsection (b). Grants under this section may be made on such terms and conditions as the Secretary may determine.(b)Use of fundsA recipient of a grant under this Act shall use the grant for the following purposes:(1)To create compensated training programs that offer training to assist long-term unemployed persons obtain the skills and training to reenter the workforce and fill jobs in sectors of the economy projected by the Bureau of Labor Statistics to have the highest rates of demand during the period 2012–2022.(2)To provide compensation to participants in training programs to temporarily aid in their financial distress.(3)To partner with cities and non-profit organizations to provide apprenticeships and internships.(4)To provide training and employment opportunities for veterans.(5)To partner with historically Black colleges and universities and Hispanic serving colleges and universities along with local community college systems to create innovative retraining programs for minorities focused on retooling workers for jobs in the growth sectors of healthcare, biotech, and information technology.(6)To provide access to public healthcare programs for participants.(7)To create training programs for ex-offenders in an effort to reduce recidivism.(8)To aid newly trained participants in securing employment within the field of their newly acquired expertise.(c)ConditionsAs a condition of receiving a grant under this Act, a grant recipient shall—(1)comply with nondiscrimination standards of the Civil Rights Act of 1964;(2)allocate not less than 80 percent of the funding allocated under the grant to wages, benefits, and support activities, including child care services to individuals receiving compensated training under such a grant; and(3)institute a program to aid newly trained participants in securing employment in their new area of expertise.(d)Ineligibility of for-Profit educational institutionsA State, unit of local government, or Indian tribe receiving a grant under this Act may not partner with nor provide any grant funds to a for-profit educational institution for the provision of any of the programs or services described in subsection (b).(e)No effect on receipt of unemployment compensationAn individual may participate in any program or receive any services funded by a grant under this Act, including the receipt of compensation described in subsection (b)(2) notwithstanding the fact that such individual is receiving unemployment compensation. An individual’s participation or receipt of services or compensation funded by a grant under this Act shall not be a cause for any reduction of the amount of unemployment compensation that such individual is otherwise entitled to.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.